--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
Exhibit 10.1


CROSS LICENSE AGREEMENT


This CROSS LICENSE AGREEMENT (“Cross License”), dated as of September 1, 2005
(“Effective Date”), is made by and between Intuitive Surgical, Inc., a Delaware
corporation having its principal place of business at 950 Kifer Road, Sunnyvale,
California 94086, (“ISI”), and Hansen Medical, Inc., a Delaware corporation
having its principal place of business at 380 North Bernardo Avenue, Mountain
View, California 94043 (“Hansen”). Hansen and ISI may be referred to herein
individually as a “Party”, and collectively as the “Parties”.


R E C I T A L S


WHEREAS, ISI and Hansen each owns or controls rights under various patents,
utility models and applications therefor in various countries of the world with
respect to the medical devices industry; and


WHEREAS, each Party desires to acquire licenses under such patents, utility
models and applications therefor of the other Party and to grant licenses under
such patents and utility models and applications therefor to the other Party,
all for specific purposes and as provided in and subject to the terms of this
Cross License.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the Parties agree as follows:



 
1.
DEFINITIONS



As used in this Cross License, the following capitalized terms shall have the
following meanings:


1.1 “Acquisition” means (A) any consolidation or merger of a Party with or into
any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of a Party immediately prior to such consolidation,
merger or reorganization, continue to hold at least a majority of the voting
power of the surviving entity in substantially the same proportions (or, if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization; or (B) any transaction or series
of related transactions to which a Party is a party in which in excess of fifty
percent (50%) of such Party’s voting power is transferred; provided that an
Acquisition shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
such Party or any successor or indebtedness of such Party is cancelled or
converted or a combination thereof.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

1

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


1.2 “Affiliate” means, with respect to a Party, any entity that controls, is
under common control with, or is controlled by, such Party. For the purposes of
this definition, the term “control” (with correlative meanings for the terms
“controlled by” and “under common control with”) means that the applicable
entity: (a) has beneficial ownership of greater than fifty percent (50%) of the
voting securities of the subject corporation or other business organization with
voting securities, (b) has greater than a fifty percent (50%) interest in the
net assets or profits of the subject partnership or other business organization
without voting securities, or (c) has the actual ability (through contract or
otherwise) to direct and control the management and general business activities
of the subject corporation, partnership or other business organization.
 
1.3 “Applicable Law” means, as to any Person, any statute, law, rule,
regulation, directive, treaty, judgment, order, decree or injunction of any
Governmental Authority that is applicable to or binding upon such Person or any
of its properties.


1.4 “Asset Transfer” shall mean a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of a Party.


1.5 “CIP” means a continuation-in-part patent application as defined in Section
201.08 of the Manual of Patent Examining Procedures.


1.6 “Co-exclusive” means, with respect to the grant of license rights in a
specified field of use and under identified intellectual property owned or
controlled by the licensor, (a) that such license is the sole license under such
intellectual property in such field of use, (b) that the licensor covenants that
it and its Affiliates shall not grant to any other entity or party, any license
or similar rights in such field of use under such licensor intellectual property
(or any part thereof), including any license under such intellectual property to
make, have made, use, offer for sale, sell, distribute and import products
within the specified field of use (but provided that the foregoing shall not
prevent licensor from granting (or impliedly granting) such rights solely to
customers of licensor products that are covered by the applicable patent rights
and solely to the extent required for such customers to use, re-sell, export
and/or import such products), and (c) that the licensor retains the rights to
use and practice such intellectual property in such field of use for its own
account (i.e., despite the grant to the licensee, the licensor is not prevented
from making, having made, using, marketing, offering for sale, selling,
importing, distributing (directly or indirectly) or otherwise exploiting its
products or services in the specified field of use under such intellectual
property.)


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

2

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


1.7 “Effective Date” shall have the meaning set forth in the Preamble of this
Cross License.
 
1.8 “Governmental Authority” means any domestic or foreign government,
governmental authority, court, tribunal, agency or other regulatory,
administrative or judicial agency, commission or organization, and any
subdivision, branch or department of any of the foregoing.


1.9 “Hansen Disposable” has the meaning set forth in Section 3.3(b).


1.10 “Hansen Field of Use” means the research, development, manufacture, use,
sale, promotion, distribution and importation of medical devices and systems for
intravascular approaches for the diagnosis and/or treatment of cardiovascular,
neurovascular and peripheral vascular diseases.


1.11 “Hansen Know-How” means the information disclosed to ISI by Hansen prior to
the Effective Date, but excluding all information disclosed in the Hansen
Patents.


1.12 “Hansen Investors Rights Agreement” shall have the meaning set forth in
Section 3.2


1.13 “Hansen Patent” means: (a) any patent or patent application that has a
filing date on or prior to the Effective Date and that is either (i) owned by
Hansen or an Affiliate of Hansen, or (ii) licensed to Hansen or an Affiliate of
Hansen, with the right to grant sublicenses under such patents and patent
applications; (b) any divisional, continuation, or continuation-in-part (but
only to the extent of claims in such CIP that are based on and enabled by the
subject matter disclosed in a patent or patent application meeting the criteria
of subclause (a) above) application that is based upon the patents or patent
applications in subclause (a) above, and all foreign patent applications
claiming priority from any of the foregoing patents and patent applications; and
(c) any patent issuing on any of the foregoing applications, and including any
reissue, re-examination, renewal, extension, or supplementary protection
certificate (or the like) of any such patent. Notwithstanding the foregoing, if
a patent or patent application that would otherwise qualify as a Hansen Patent
under this Section 1.13 is subject to an agreement between Hansen (or a Hansen
Affiliate) and a third party requiring Hansen (or a Hansen Affiliate) to pay a
royalty, net sales payment, or other consideration to such third party as a
result of the practice of the licensed rights, then such patent or patent
application shall be included in the Hansen Patents only if ISI agrees to bear
the cost of such royalty, net sales payment, or other consideration that Hansen
(or a Hansen Affiliate) is obligated to pay under such agreement based on ISI’s
use or practice of such patent rights. For clarity, the term “Hansen Patent”
shall not include any patent or application (x) that is owned or controlled by
an entity that is not an Affiliate of Hansen as of the Effective Date and that
subsequently becomes an Affiliate of Hansen; or (y) rights to which Hansen
acquires from a third party after the Effective Date, whether by merger,
acquisition, asset purchase, license or otherwise.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

3

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


1.14 “Hansen Royalty Product” means either a Hansen System Product or a Hansen
Disposable.


1.15 “Hansen System Product” has the meaning set forth in Section 3.3(a).


1.16 “Hansen Trade Secret” means any particular, identifiable Hansen Know-How
that is and remains, at the applicable time, an actual trade secret of Hansen,
but excluding any Hansen Know-How that is retained in the unaided memory of an
ISI employee.


1.17 “Insolvent Party” has the meaning set forth in Section 5.3


1.18 “ISI Field of Use” means (a) the research, development, manufacture, use,
sale, promotion, distribution and importation of medical devices and systems for
use in endoscopic, laparoscopic, thoracoscopic or open diagnosis and/or surgical
procedures, including, without limitation, urologic surgery, ENT surgery,
gynecologic surgery, general surgery, thoracic and cardiovascular surgery; and
(b) the research, development, manufacture, use, sale, promotion, distribution
and importation of medical devices and systems for gastrointestinal,
respiratory, ENT, urologic and gynecologic endoluminal diagnosis and/or surgery.
For clarity, the research, development, manufacture, use, sale, promotion,
distribution and importation of medical devices and systems for intravascular
approaches for the diagnosis and/or treatment of cardiovascular, neurovascular
and peripheral vascular diseases are expressly excluded from the “ISI Field of
Use”.


1.19 “ISI Know-How” means the information disclosed to Hansen by ISI prior to
the Effective Date (including without limitation information retained in the
unaided memory of [*], obtained during their prior employment by ISI), but
excluding all information disclosed in the ISI Patents.


1.20 “ISI Licensed Product” means a product or service manufactured or sold by
ISI that embodies, falls within the scope of, or is made using a method
described in, any Valid Claim of a Hansen Patent.


1.21 “ISI Patent” means: (a) any patent or patent application that has a filing
date on or prior to the Effective Date, is either (i) owned by ISI or an
Affiliate of ISI, or (ii) licensed to ISI or an Affiliate of ISI, with the right
to grant sublicenses under such patents and patent applications; (b) any
divisional, continuation, or continuation-in-part (but only to the extent of
claims in such CIP that are based on and enabled by the subject matter disclosed
in a patent or patent application meeting the criteria of subclause (a) above)
application that is based upon the patents or patent applications in subclause
(a) above, and all foreign patent applications claiming priority from any of the
foregoing patents and patent applications; and (c) any patent issuing on any of
the foregoing applications, and including any reissue, re-examination, renewal,
extension, or supplementary protection certificate (or the like) of any such
patent. Notwithstanding the foregoing, if a patent or patent application that
would otherwise qualify as an ISI Patent under this Section 1.18 is subject to
an agreement between ISI (or an ISI Affiliate) and a third party requiring ISI
(or an ISI Affiliate) to pay a royalty, net sales payment, or other
consideration to such third party as a result of the practice of the licensed
rights, then such patent or patent application shall be included in the ISI
Patents only if Hansen agrees to bear the cost of such royalty, net sales
payment, or other consideration that ISI (or an ISI Affiliate) is obligated to
pay under such agreement based on Hansen’s use or practice of such patent
rights. For clarity, the term “ISI Patent” shall not include any patent or
application (x) that is owned or controlled by an entity that is not an
Affiliate of ISI as of the Effective Date and that subsequently becomes an
Affiliate of ISI; or (y) rights to which ISI acquires from a third party after
the Effective Date, whether by merger, acquisition, asset purchase, license or
otherwise.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

4

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


1.22 “ISI Trade Secret” means any particular, identifiable ISI Know-How that is
and remains, at the applicable time, an actual trade secret of ISI, but
excluding any ISI Know-How that is retained in the unaided memory of a Hansen
employee.


1.23 “Materials Cost” means the sum of the following amounts paid by Hansen to a
third party, all of which shall be calculated in accordance with U.S. generally
accepted accounting principles consistently applied:


(a) raw materials and packaging materials for producing the Hansen Products,


(b) manufacturing, packaging, and/or sterilizing Hansen Products or any
component thereof, and


(c) with respect to the foregoing, all taxes (other than income taxes) and
customs duty charges imposed by governmental authorities with respect thereto,
to the extent paid by Supplier and not reimbursed or refunded by a third party.
 
1.24 “Net Sales,” with respect to a Hansen Royalty Product, means the actual
amounts invoiced by Hansen or its distribution Affiliates to its respective
customers or non-Affiliate distributors (excluding internal sales or transfers
to Hansen’s distribution Affiliates that further distribute the product) on the
sale or other commercial disposition of such Hansen Royalty Product (and
including any amounts of installation charges that are in excess of normal and
customary installation charges for similar products), less the sum of the
following deductions: (a) discounts, returns, promotional allowances, volume and
incentive rebates, chargebacks, retroactive price reductions and other similar
adjustments or allowances actually given to such customers in the normal course
of business; (b)  sales or use taxes, excise taxes, value-added taxes, and
customs duties and other governmental charges included in the invoiced amount;
and (c) normal and customary outbound transportation, shipping, and insurance,
prepaid or allowed, if separately itemized on the invoice to the customer, all
of the foregoing accounted for under U.S. Generally Accepted Accounting
Principles as included in Hansen’s audited financial statement. Notwithstanding
the foregoing, in the case of disposition of the product to an Affiliate of
Hansen (excluding internal sales or transfers to Hansen’s distribution
Affiliates that further distribute such product), Net Sales will be the sales
price of such product generally available to an unaffiliated third party in an
arms length transaction making similar quantity commitments at similar times.
 


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

5

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
1.25 “Person” means a natural individual, Governmental Authority, partnership,
firm, corporation or other entity.

1.26 “Valid Claim” means a claim of an issued or granted unexpired patent, which
claim has not been declared invalid or unenforceable by an un reversed decision
or judgment of a court of competent jurisdiction or other appropriate
governmental authority from which no further appeal can be taken, and which
claim has not been admitted to be invalid through disclaimer, or found to be
unenforceable or no longer patentable through reissue, reexamination,
interference, or opposition.


1.27 “Year” shall mean each twelve (12) month period beginning on the Effective
Date and thereafter on the anniversary date thereof.


1.28 “Share Transfer Agreement” has the meaning set forth in Section 3.1.


1.29 “Term” has the meaning set forth in Section 5.1.



 
2.
GRANT OF LICENSES



2.1 Cross Licenses.


(a) From ISI to Hansen. Subject to the terms and conditions of this Cross
License, ISI hereby grants to Hansen a Co-exclusive, worldwide, perpetual
(except as provided in Article 5 herein), royalty-bearing, and non-assignable
(except as provided in Section 9.1 herein) license under the ISI Patents to use
and practice all inventions claimed therein solely in the Hansen Field of Use,
including to make, have made, use, promote, offer for sale, import and sell
Hansen Royalty Products in the Hansen Field of Use. Hansen will have the right
to sublicense such rights solely in accordance with Section 2.4.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

6

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(b) From Hansen to ISI. Subject to the terms and conditions of this Cross
License, Hansen hereby grants to ISI a Co-exclusive, worldwide, perpetual
(except as provided in Article 5 herein), fully paid and royalty-free (except as
provided in Section 1.11 herein), and non-assignable (except as provided in
Section 9.1 herein) license under the Hansen Patents to use and practice all
inventions claimed therein solely in the ISI Field of Use, including to make,
have made, use, promote, offer for sale, import and sell ISI Licensed Products
solely in the ISI Field of Use. ISI will have the right to sublicense such
rights solely in accordance with Section 2.4.


2.2 Know-How License From ISI to Hansen. Subject to the terms and conditions of
this Cross License, ISI hereby grants to Hansen a non-exclusive, worldwide,
perpetual (except as provided in Article 5 herein), fully-paid, royalty-free,
and non-assignable (except as provided in Section 9.1 herein) license (a) to use
and practice all the ISI Know-How (including ISI Trade Secrets (if any)) solely
in connection with the research, development, manufacture, promotion, use,
import and sale of Hansen products in the Hansen Field of Use, and (b) to use
and practice any ISI Know-How that are not ISI Trade Secrets in connection with
the research, development, manufacture, promotion, use, import and sale of
Hansen products outside the Hansen Field of Use. Hansen shall have the right to
sublicense such rights solely to customers of Hansen products solely in
connection with the sale and use of such products, and to collaborators of
Hansen assisting in developing Hansen products in the Hansen Field of Use
provided such collaborators have a need to know such ISI Know-How for the
purposes of such collaboration and who execute a confidentiality agreement with
terms at least as protective as the terms of Section 6.5.


2.3 Know-How License From Hansen to ISI. Subject to the terms and conditions of
this Cross License, Hansen hereby grants to ISI a non-exclusive, worldwide,
perpetual (except as provided in Article 5 herein), fully-paid, royalty-free,
and non-assignable (except as provided in Section 9.1 herein) license (a) to use
and practice all the Hansen Know-How (including Hansen Trade Secrets (if any))
solely in connection with the research, development, manufacture, promotion,
use, import and sale of ISI products in the ISI Field of Use, and (b) to use and
practice any Hansen Know-How that are not Hansen Trade Secrets in connection
with the research, development, manufacture, promotion, use, import and sale of
ISI products outside the ISI Field of Use. ISI shall have the right to
sublicense such rights solely to customers of ISI products solely in connection
with the sale and use of such products, and to collaborators of ISI assisting in
developing ISI products in the ISI Field of Use provided such collaborators have
a need to know such Hansen Know-How for the purposes of such collaboration and
who execute a confidentiality agreement with terms at least as protective as the
terms of Section 6.5.


2.4 Sublicensing. Neither Party may sublicense any of the rights and licenses
granted to it under Section 2.1 to any third party without the prior written
consent of the other party. Either Party may request the other Party’s consent
to grant it the right to sublicense the rights and licenses granted in Section
2.1 to such Party’s partners with whom such Party is involved in joint product
development, and the Party receiving such request will reasonably consider it
and will not unreasonably withhold such consent. Notwithstanding any of the
foregoing, ISI’s consent shall not be required for Hansen to sublicense any of
the rights and licenses granted to it under Section 2.1 solely to customers of
Hansen products that are covered by the applicable patent rights and solely to
the extent required for such customers to use, re-sell, export and/or import
such products, and Hansen’s consent shall not be required for ISI to sublicense
any of the rights and licenses granted to it under Section 2.1 solely to
customers of ISI products that are covered by the applicable patent rights and
solely to the extent required for such customers to use, re-sell, export and/or
import such products.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

7

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


2.5 Retained Rights. For clarity, none of the licenses granted in Sections 2.1
through 2.4 shall restrict (a) Hansen from itself using and practicing all
inventions claimed in the Hansen Patents in any field of use and (b) ISI from
itself using and practicing all inventions claimed in the ISI Patents in any
field of use.


2.6 Disclosure of Patent Files. Each Party shall, to the extent such disclosure
has not already been made, provide to the other Party within [*] days after the
Effective Date complete and accurate copies of all unpublished patent
applications as filed owned or licensed by such Party as of the Effective Date.
Further, each Party shall respond accurately to reasonably requests by the other
Party to provide updates as to the status of the prosecution of applications in
the ISI Patents or Hansen Patents (as applicable) and to provide copies of any
newly filed applications in the ISI Patents or Hansen Patents (as applicable).


2.7 Compliance with Sublicense Obligations. Hansen covenants that it shall
comply with any applicable terms of any license agreement between ISI and a
third party that grant to ISI license rights under the third party’s patents,
which patents are ISI Patents that sublicensed to Hansen under the terms of this
Cross License. ISI covenants that it shall comply with any applicable terms of
any license agreement between Hansen and a third party that grant to Hansen
license rights under the third party’s patents, which patents are Hansen Patents
that sublicensed to ISI under the terms of this Cross License.



 
3.
CONSIDERATION



3.1 Stock Transfer. In consideration of the rights and licenses granted by ISI
to Hansen under this Cross License, Hansen will issue to ISI Five Hundred
Thousand (500,000) shares of Hansen’s Series B Preferred Stock pursuant to and
in accordance with the terms of the Share Transfer Agreement entered into by the
Parties, the form of which is set forth in Exhibit A.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

8

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


3.2 Investor Rights. ISI shall within five (5) business days after the Effective
Date, enter into an Amended and Restated Investor Rights Agreement among Hansen,
ISI and the other preferred stockholders of Hansen (the “Hansen Investor Rights
Agreement”) in substantially the form attached as Exhibit B.


3.3 Royalty. In consideration of the rights and licenses granted by ISI to
Hansen under Section 2.1(a) of this Cross License, Hansen shall pay ISI:


(a) Royalties of [*] of the Net Sales of all Hansen hardware products (including
proprietary Hansen software components) comprising imaging, guidance or catheter
control systems for use in the Hansen Field of Use (collectively, “Hansen System
Products”) during the Term; and


(b) Royalties, at a royalty rate of ranging from [*] to [*] on the Net Sales of
all [*] used in the Hansen Field of Use [*], including, without limitation, [*]



 
(i)
[*]




 
(ii)
[*]




 
(iii)
[*]; or




 
(iv)
[*]

 
(c) The Parties hereby acknowledge and agree that the foregoing method of
calculating royalties due under this Cross License shall apply to all Hansen
Royalty Products as specified in this Section 3.3, without regard to whether
such any such Hansen Royalty Product embodies or practices any of the claims of
the ISI Patents. The Parties further agree that this method of calculating
royalties is more convenient for the Parties than attempting to resolve the
question of whether each particular Hansen Royalty Product sold does, or does
not, embody or practice any claim of the ISI Patents.


3.4 Minimum Royalties. Hansen will pay ISI yearly license minimum royalties as
follows:
 

 
(a)
[*]




 
(b)
[*]



[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

9

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


The minimum royalty payments are nonrefundable, but they are creditable against
royalty payments due pursuant to Section 3.3 until the entire credit is
exhausted. The [*] minimum royalties will be paid in equal [*] installments.



 
4.
ACCOUNTING AND REPORTS



4.1 Payments and Royalty Reports. Hansen shall make royalty payments to ISI in
accordance with Section 3 above on a quarterly basis. Within [*] days after the
end of each calendar quarter during the Term, after commercial sales of Hansen
Royalty Products has commenced, Hansen shall deliver to ISI a written report
setting forth the total number of units of the Hansen Royalty Products sold or
otherwise commercially disposed (or, if appropriate, indicating that no Hansen
Royalty Product was sold during such calendar quarter) and a calculation of the
royalties owed to ISI hereunder for the applicable quarterly period. If no
royalties are due hereunder in any calendar quarter, Hansen shall so indicate in
its written report. Hansen shall accompany such written report with an
appropriate payment of royalty due for such quarterly period.


4.2 Overdue Payments. If payment of any amount due to ISI becomes overdue, ISI
may, without prejudice to its other rights or remedies, charge interest on a day
to day basis from the due date until the payment has been paid in full, at the
rate of one percent (1.0%) per month or, if less, such other rate as may be the
maximum permitted by law. Hansen shall not be entitled to withhold payment in
whole or in part on the grounds that it has a claim, counterclaim or set off
against ISI.


4.3 Taxes. Hansen shall be permitted to deduct from payments made by Hansen to
ISI under this Cross License any foreign or domestic governmental taxes or
charges of any kind that Hansen may be required by law to withhold from such
payments. Hansen shall use commercially reasonable efforts to minimize any such
taxes or charges. Hansen shall provide ISI with official receipts issued by the
appropriate taxing authority, or such other evidence as is reasonably requested
by ISI to establish that such taxes or charges have been paid. If, on the other
hand, ISI has the legal obligation to collect such taxes, then ISI alone shall
be responsible for paying such amount.


4.4 Books And Records; Audit. Hansen will keep complete and accurate books and
records showing the information by which Hansen arrived at a royalty
determination and shall, during the Term and for a period of three (3) years
after termination of this Cross License, permit a mutually agreed auditor from a
nationally recognized firm to inspect and copy said records as such auditor may
deem necessary to complete the inspection (but not to exceed one (1) inspection
per year and no more than one (1) inspection of records covering any particular
time period) solely to verify the accuracy of Hansen’s royalty reports. Such
inspection may be made by ISI hereunder at any time and from time to time during
regular business hours upon at least five (5) business days’ advance written
notice. The fees and expenses of such inspection shall be borne by ISI, except
that, if an underpayment in royalties of more than five percent (5%) of the
total royalties due to ISI hereunder for any payment period is discovered, then
such fees and expenses shall be borne by Hansen. If ISI agrees to pay a Hansen
licensor royalty or other amounts for the sublicense to ISI of Hansen Patents
that are licensed to Hansen, then the above records and audit provisions will
apply to ISI mutatis mutandis as to ISI products covered by such Hansen Patents.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

10

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED



 
5.
TERM AND TERMINATION



5.1 Term. This Cross License shall commence on the Effective Date and shall
continue in effect until the expiration of the last to expire of the ISI Patents
and the Hansen Patents, (“Term”), unless earlier terminated in accordance with
the following provisions of this Section 5. Upon such expiration, the license
rights granted in Sections 2.3 and 2.4 shall survive.


5.2 Material Breach.


(a) If either Party believes that the other Party is in material breach of this
Agreement, then such Party may deliver notice of such alleged breach to the
other Party. In such written notice, the noticing Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. The Party receiving such notice shall use diligent efforts to cure
such breach as soon as practicable after receiving such written notice to cure
such breach, unless such Party believes that it is not in breach, in which case
the Parties shall meet promptly thereafter and discuss in good faith the issue
and seek to reach a resolution mutually acceptable to both Parties. If the
allegedly breaching Party fails to cure such noticed breach, then, except as
otherwise provided in subsection (b) or in Section 5.3 below, the noticing Party
shall not be permitted to terminate this Agreement (and each Party covenants and
agrees that the Party shall not seek, in any court or other proceeding, to
terminate the Agreement as a remedy except as permitted in subsection (b) or
Section 5.3 below), but may seek and obtain all other remedies as are available
to such Party at law or in equity pursuant to Section 5.7 below, if such breach
is proved to have occurred and not have been cured.


(b) If Hansen breaches its obligation to pay royalties as required in Section
3.3, or to pay royalties to a licensor of ISI as contemplated in Section 1.18
for patent rights sublicensed to ISI, then ISI may deliver notice of such breach
to Hansen, specifying the amount that is owed and the basis for ISI’s belief
that such amounts are owed and past-due. If ISI breaches its obligation to pay
royalties to a licensor of Hansen as contemplated in Section 1.13 for patent
rights sublicensed to ISI, then Hansen may deliver notice of such breach to ISI,
specifying the amount that is owed and the basis for Hansen’s belief that such
amounts are owed and past-due. If Hansen or ISI disputes that such amount is
actually owed, such dispute shall be resolved (a) by the auditor selected
pursuant to Section 4.4, if such dispute is solely as to the amount of royalties
owed, and not as to whether there is a royalty obligation for particular
products at issue, or (b) by litigation in court in accordance with Section 9.3.
The following sentence shall not apply unless and until such dispute is resolved
in the non-breaching Party’s favor, and the breaching Party does not pay the
amount determined to be owed within [*] days of such determination. If the
breaching Party’s failure to pay when due royalty amounts owed that are in
excess of [*], and such Party does not cure such failure to pay the owed
royalties by the date [*] days after such notice, then such breach will be
deemed to be a “Material Breach,” for which the non-breaching Party may
terminate this Agreement within 30 days by written notice to the Party in
breach, provided if such dispute is resolved in litigation in court, such
termination will be effective at such time no appeal is or can be taken from the
court’s decision.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

11

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


5.3 Infringement Outside Licensed Field; Termination for Willful Infringement.


(a) Each Party acknowledges and agrees that the license rights granted under
this Agreement to it by the other Party are limited to the specific, identified
fields of use. Hansen covenants that it shall not knowingly practice any issued
ISI Patents outside of the Hansen Field of Use in a manner that infringes the
ISI Patents, and ISI covenants that it shall not knowingly practice any issued
Hansen Patents outside the ISI Field of Use in a manner that infringes the
Hansen Patents.


(b) If ISI believes that Hansen is violating its covenant in subsection (a)
above and is infringing the ISI Patents by actions outside the Hansen Field of
Use, ISI may give Hansen notice of such belief (the “Belief of Infringement”),
which notice shall include all details that are the basis for such belief and
ISI’s proposal to cure such violation, and the Parties shall then meet promptly
thereafter under Section 5.7(a) to discuss the noticed Belief of Infringement
and ISI’s proposed resolution and to seek to reach a resolution of such Dispute.
If Hansen does not cease the violation that is the basis for such Belief of
Infringement within [*] days of the date Hansen receives such notice, and if the
Parties do not reach a mutually acceptable other resolution to such matter
within [*] days after the receipt of the notice, then either Party may have the
matters relating to the Dispute and claim arising out of this Section 5.3(b)
settled by litigation in court in accordance with Section 9.3, to determine if
Hansen in fact has infringed one or more valid and enforceable issued ISI
Patents outside the Hansen Field of Use. For the avoidance of doubt, Hansen may
raise as affirmative defenses to any infringement action brought by ISI, or as a
basis for declaratory relief action brought by Hansen, any and all defenses,
available at law or equity, that are available in patent actions. If such
litigation results in a judgment of infringement from which no appeal can be or
is taken, and Hansen, despite such infringement judgment by the court, fails to
cease conducting the actions that were determined by the court to be infringing
the ISI Patents by the date [*] days after the date after which no appeal can be
or is taken (the “Determination Date”), then such failure shall be a “Material
Breach,” for which ISI may terminate this Agreement within 30 days by written
notice to Hansen. 


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

12

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(c) If Hansen believes that ISI is violating its covenant in subsection (a)
above and is infringing the Hansen Patents by actions outside the ISI Field of
Use, Hansen may give ISI notice of such belief (the “Belief of Infringement”),
which notice shall include all details that are the basis for such belief and
Hansen’s proposal to cure such violation, and the Parties shall then meet
promptly thereafter under Section 5.7(a) to discuss the noticed Belief of
Infringement and Hansen’s proposed resolution and to seek to reach a resolution
of such Dispute. If ISI does not cease the violation that is the basis for such
Belief of Infringement within [*] days of the date ISI receives such notice, and
if the Parties do not reach a mutually acceptable other resolution to such
matter within [*] days after the receipt of the notice, then either Party may
have the matters relating to the Dispute and claim arising out of this Section
5.3(c) settled by litigation in court in accordance with Section 9.3, to
determine if ISI in fact has infringed one or more valid and enforceable issued
Hansen Patents outside the ISI Field of Use. For the avoidance of doubt, ISI may
raise as affirmative defenses to any infringement action brought by Hansen, or
as a basis for declaratory relief action brought by ISI, any and all defenses,
available at law or equity, that are available in patent actions. If such
litigation results in a judgment of infringement from which no appeal can be or
is taken, and ISI, despite such infringement judgment by the court, fails to
cease conducting the actions that were determined by the court to be infringing
the Hansen Patents by the date [*] days after the Determination Date (as to such
judgment), then such failure shall be a “Material Breach,” for which Hansen may
terminate this Agreement within 30 days by written notice to ISI.


5.4 Termination for Bankruptcy.


(a) Notice of Bankruptcy Event. If either of the following events (a “Bankruptcy
Event”) occurs with respect to a Party (the “Bankrupt Party”), such Insolvent
Party shall immediately notify the other Party of the occurrence of such event:


(i)      Any application, petition or action for relief is submitted by such
Bankrupt Party for commencement of proceedings under bankruptcy, corporate
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors covering all or substantially all of its assets; or


(ii)      An involuntary petition is filed against such Bankrupt Party under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of such
Insolvent Party.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

13

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(b) Right to Terminate. If the Bankruptcy Event is not cured or otherwise
terminated within 90 days following occurrence the Bankruptcy Event, the Party
that is not the Bankrupt Party shall have the right to terminate this Cross
License by giving notice in writing to the Bankrupt Party.


5.5 Effect of Termination. In the event of termination of this Cross License by
one Party (“Terminating Party”) pursuant to Section 5.2 or 5.3 or 5.8 or
paragraph 7 of Exhibit C, all licenses and rights granted hereunder by the
Terminating Party to the other Party (“Terminated Party”), shall automatically
terminate as of the date of such termination of this Cross License (except as
otherwise provided in Section 5.8), but the licenses and rights granted
hereunder by the Terminated Party to the Terminating Party shall survive such
termination, subject to the terms and conditions of this Cross License. In the
event of termination of this Cross License by one Party pursuant to Section 5.4,
all licenses and rights granted hereunder by the each Party to the other Party
shall automatically terminate as of the date of such termination of this Cross
License. Termination or expiration of the Cross License shall not relieve any
Party of any obligation or liability accrued under this Cross License prior to
termination or expiration.


5.6 Survival. Upon the expiration or any termination of this Cross License, the
provisions of Sections 1, 2.2, 2.3, 4, 5.5, 5.6, 6.4, 6.5, 7.1, 7.2, 8 and 9 all
shall survive such expiration or termination.


5.7 Dispute Resolution.


(a) If any dispute or issue arises between the Parties (a “Dispute”), including
any alleged breach of the terms or obligations of a Party (such as an allegation
of breach of the covenants under Section 5.3(a)), or the extent of a Party’s
rights under the terms hereof, then the Parties shall resolve such Dispute
pursuant to the terms of this Section 5.7. As to any such Dispute, either Party
may give notice to the other Party to seek to resolve such Dispute. Within ten
days of giving of any such notice, the CEOs of the Parties shall meet to discuss
the Dispute and seek to reach a mutually agreeable resolution to the Dispute,
which resolution shall be set forth in writing signed by the Parties. If the
CEOs of the Parties cannot reach agreement on a resolution to the Dispute that
is subject of a notice provided under this Section 5.7(a), within [*] days of
commencing discussions to resolve the matter, then either Party may have such
Dispute resolved by litigation in a court of applicable jurisdiction (subject to
Section 9.3) except as provided in Section 5.7(b), and provided further that the
remedies available to the Parties in such litigation are expressly limited by
the applicable terms of this Agreement (including Section 5.2(a)).


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

14

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(b) A Party shall have the rights to initiate, on written notice to the other
Party, the procedure set forth in Exhibit C at any time, for the Parties to
discuss a particular new product being developed by such Party that is intended
to be commercialized outside such Party’s licensed field (i.e., outside the
Hansen Field of Use as to a Hansen new product, or outside the ISI Field of Use
as to an ISI new product) to determine if such new product would, if sold in
such intended use, infringe any valid and enforceable issued patent in the other
Party’s patent portfolio. Upon such notice, the parties shall proceed under the
terms of Exhibit C. For any dispute under Exhibit C that is to be resolved by
arbitration, such dispute shall be heard and a resolution determined by an
arbitration conducted in San Francisco, California under the American
Arbitration Association Commercial Arbitration Rules and Supplementary
Procedures for Large Complex Disputes (together the “AAA Rules”) by three
arbitrators who are neutral and independent of the Parties and who have
expertise in the medical device field and in patents relating to medical
devices. Each Party shall select an arbitrator, and the selected arbitrators
will select a third arbitrator, provided that each such selected arbitrator must
meet the foregoing criteria to be empowered to serve in the arbitration. If the
arbitrators selected by the Parties cannot agree on a third arbitrator within
thirty (30) days, the third arbitrator will be selected by the AAA. The
arbitration shall be conducted in accordance with the AAA Rules, as such rules
and procedures are supplemented or modified by the terms of this Section 5.7
and/or by written agreement of the Parties. The Parties shall have such
discovery rights as is reasonable in the case and as the arbitrators may allow,
consistent with the goal of providing for a full and fair hearing of the Dispute
and an equitable resolution of the Dispute, but in no event broader than that
discovery permitted under the Federal Rules of Civil Procedure. In conducting
the arbitration, the arbitrators shall apply the California Rules of Evidence
and shall allow raising of all affirmative defenses to an infringement action,
available at law or in equity, in their analysis of whether a valid and
enforceable issued patent is infringed. The arbitrators will hear each Party’s
case and positions as to the Dispute. In any event, such remedies cannot be
contrary to the terms of Exhibit C, and the arbitrators cannot award any Party
any punitive, special, indirect or consequential damages. The Parties will keep
the arbitration and the results of the arbitration confidential.


(c) Notwithstanding any other provision of this Section 5.7, each Party shall be
entitled to seek a preliminary injunction or other temporary equitable remedy in
court to protect such Party from immediate, imminent harm by breach of this
Agreement by the other Party. Each Party acknowledges and agrees that the other
Party hereto would be irreparably damaged in the event of a continuing breach of
Section 5.3(a).


5.8 Termination by Hansen. Twelve and one-half (12.5) years after the Effective
Date, Hansen shall have the right to terminate the Cross License and all its
obligations under Section 3.3 by written notice to ISI. Upon such termination,
all licenses granted by ISI to Hansen shall terminate, except that the license
granted under Section 2.2 shall survive such termination indefinitely solely as
to ISI Know-How that are not ISI Trade Secrets, and all licenses granted by
Hansen to ISI under Section 2.1(b) and 2.3 shall survive such termination,
subject to all other applicable terms of the Cross License.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

15

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED



 
6.
MUTUAL COVENANTS



6.1 No Solicitation. Each Party agrees that it will not, directly or indirectly,
solicit, recruit, retain, hire or employ any person that such Party knows, or
has reason to know, is employed by the other Party. Notwithstanding the
foregoing, nothing herein shall be construed to prohibit either Party from
placing advertisements for employment that are directed at the public at large
in any newspaper, trade magazine, journals or other periodical in general
circulation.


6.2 Third Party Infringement.


(a) ISI Patents. If a Party becomes aware that any ISI Patent is infringed by a
third party in the Hansen Field of Use (a “Hansen Field Infringement”), such
Party shall promptly notify the other Party in writing, which notice shall set
forth the facts known to such Party regarding such believed infringement in
reasonable detail. ISI shall have the primary right, but not the obligation, to
institute, prosecute, and control any action or proceeding with respect to
infringement of ISI Patents Rights, by counsel of its own choice, and, if such
action or proceeding is brought by ISI, Hansen shall have the right, at its own
expense, to be represented in such action or proceeding by counsel of its own
choice, and also to join such action as a plaintiff to assert claims for
infringement if such Hansen Field Infringement has resulted in lost profits by
Hansen or its Affiliates due to lost sales. For any infringement of the ISI
Patents outside of the Hansen Field of Use, ISI shall have the sole and
exclusive rights to take action regarding such infringement, including enforcing
the patents and settling any such actions. Notwithstanding the foregoing, if ISI
does not bring such action or proceedings as to such Hansen Field Infringement
within a period of one hundred twenty (120) days after receiving notice from
Hansen, Hansen shall have the right to bring and control (except as otherwise
provided below) any such action by counsel of Hansen’s own choice (a “Hansen
Action”), [*]. For the purpose of this Section 6.2(a), [*] shall require that
[*], the following factors, which the parties agree are [*], reasonably and in
good faith: [*]. For any Hansen Action, ISI has the right with counsel of its
own choice, to defend itself against, and to control the responses to, any claim
or defense or counterclaim raised in the Hansen Action against ISI or regarding
the validity or enforceability of any ISI Patents.. The Parties will reasonably
cooperate in the prosecution and defense of claims concerning the defendant.


(b) Hansen Patents. If a Party becomes aware that any Hansen Patent is infringed
by a third party in the ISI Field of Use (an “ISI Field Infringement”), such
Party shall promptly notify the other Party in writing, which notice shall set
forth the facts known to such Party regarding such believed infringement in
reasonable detail. Hansen shall have the primary right, but not the obligation,
to institute, prosecute, and control any action or proceeding with respect to
such ISI Field Infringement of Hansen Patents Rights, by counsel of its own
choice, and, if Hansen brings such action or proceeding, ISI shall have the
right, at its own expense, to be represented in such action or proceeding by
counsel of its own choice, and also to join such action as a plaintiff to assert
claims for infringement if such ISI Field Infringement has resulted in lost
profits by ISI or its Affiliates due to lost sales. With respect to any ISI
Field Infringement that is causing a material, detrimental impact on ISI, Hansen
agrees to meet with ISI to discuss such infringement in good faith and to
reasonably consider ISI’s requests regarding Hansen taking action to cause the
cessation of such infringement. Notwithstanding the foregoing, if Hansen does
not bring such action or proceedings as to such ISI Field Infringement within a
period of one hundred twenty (120) days after receiving notice from ISI, ISI
shall have the right to bring and control (except as provided below) any such
action by counsel of ISI’s own choice (an “ISI Action”), [*]. For the purpose of
this Section 6.2(b), [*] shall require that [*], the following factors, which
the parties agree are [*], reasonably and in good faith: [*]. For any ISI
Action, Hansen has the right with counsel of its own choice, to defend itself
against, and to control the responses to, any claim or defense or counterclaim
raised in the ISI Action against Hansen or regarding the validity or
enforceability of any Hansen Patents.. The Parties will reasonably cooperate in
the prosecution and defense of claims concerning the defendant.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

16

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(c) Cooperation. If one Party brings any action or proceeding as provided above,
the other Party agrees, if necessary, to give the first Party reasonable
assistance to file and to prosecute such suit, at the filing Party’s expense.


(d) Allocation of Recoveries. The costs and expenses of all suits brought by
either Party under this Section 6.2 shall be reimbursed on a pro-rata basis to
both Parties out of any damages or other monetary awards recovered in such
actions in favor of either Hansen and/or ISI. Any amounts of such damages or
other monetary awards recovered in such actions remaining after such
reimbursement shall be paid first to each Party according to the amounts of
damages awarded to the Party for lost sales as proved by the Party in such
action (on a pro rata basis based on the amounts of lost sales damages awarded
to each Party, if applicable), and any remaining amounts of such damages or
other awards to then be divided between Hansen and ISI with [*] of the remainder
to the Party bringing and prosecuting such action or proceeding, and [*] to the
other Party. No settlement or consent judgment or other voluntary final
disposition of a suit under this Section 6.2 may be entered into without the
joint consent of Hansen and ISI (which consent shall not be withheld
unreasonably).


6.3 Patent Marking. Hansen agrees to use reasonable efforts to mark to the
extent required by applicable law, statutes and regulations relating to patent
marking all products that Hansen is aware are claimed by claims of the ISI
Patents (or the labels or packaging therefor) that are made, used, imported,
sold or distributed by or on behalf of Hansen and its distributors. ISI agrees
to use reasonable efforts to mark to the extent required by applicable law,
statutes and regulations relating to patent marking all products that ISI is
aware are claimed by claims of the Hansen Patents (or the labels or packaging
therefor) that are made, used, imported, sold or distributed by or on behalf of
ISI and its distributors.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

17

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


6.4 Indemnification.


(a) By Hansen. Hansen shall indemnify, defend and hold harmless ISI and its
employees, officers, directors and agents (each, an “ISI Indemnified Party”)
from and against any and all liability, loss, damage, cost, and expense
(including reasonable attorneys’ fees) to any Third Party (collectively, a
“Liability”) which the ISI Indemnified Party may incur, suffer or be required to
pay resulting from any suit, action, claim or proceeding brought by the Third
Party based on or arising out of: (i) the breach by Hansen of any
representation, warranty, covenant or obligation contained in this Cross
License, or (ii) the manufacture, promotion, sale or use of any product by
Hansen or its licensee (other than ISI). Notwithstanding the foregoing, Hansen
shall have no obligation under this Cross License to indemnify, defend or hold
harmless any ISI Indemnified Party with respect to any Liabilities or claims,
demands, costs or judgments to the extent that they result from: (1) the willful
misconduct or negligent acts or omissions of ISI or any of their respective
employees, officers, directors or agents, or (2) the manufacture, promotion,
sale or use of any product by ISI or its licensee (other than Hansen).


(b) By ISI. ISI shall indemnify, defend and hold harmless Hansen and its
employees, officers, directors and agents (each, a “Hansen Indemnified Party”)
from and against any and all liability, loss, damage, cost, and expense
(including reasonable attorneys’ fees) to any Third Party (collectively, a
“Liability”) which the Hansen Indemnified Party may incur, suffer or be required
to pay resulting from any suit, action, claim or proceeding brought by the Third
Party based on or arising out of: (i) the breach by ISI of any representation,
warranty, covenant or obligation contained in this Cross License, or (ii) the
manufacture, promotion, sale or use of any product by ISI or its licensee (other
than Hansen). Notwithstanding the foregoing, ISI shall have no obligation under
this Cross License to indemnify, defend or hold harmless any Hansen Indemnified
Party with respect to any Liabilities or claims, demands, costs or judgments to
the extent that they result from: (1) willful misconduct or negligent acts or
omissions of Hansen, or any of its employees, officers, directors or agents, or
(2) the manufacture, promotion, sale or use of any product by Hansen or its
licensee (other than ISI).


(c) Procedures. The obligations of the indemnifying Party under Sections 6.4(a)
and (b) are conditioned upon the delivery of written notice to the indemnifying
Party of any potential Liability promptly after the indemnified party becomes
aware of such potential Liability. The indemnifying Party shall have the right
to assume the defense of any suit or claim related to the Liability if it has
assumed responsibility for the suit or claim in writing; however, if in the
reasonable judgment of the indemnified party, such suit or claim involves an
issue or matter which could have a materially adverse effect on the business
operations or assets of the indemnified Party, the indemnified Party may waive
its rights to indemnity under this Cross License and control the defense or
settlement thereof, but in no event shall any such waiver be construed as a
waiver of any indemnification rights such Party may have at law or in equity. If
the indemnifying Party defends the suit or claim, the indemnified Party may
participate in (but not control) the defense thereof at its sole cost and
expense. Neither Party may settle a claim or action related to a Liability
without the consent of the other Party, if such settlement would impose any
monetary obligation on the other Party or require the other Party to submit to
an injunction or otherwise limit the other Party’s rights under this Cross
License. Any payment made by a Party to settle any such claim or action shall be
at its own cost and expense.
 
[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

18

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
6.5 Confidentiality.


(a) The Parties recognize that, in connection with the performance of this Cross
License, each Party (in such capacity, the “Disclosing Party”) may disclose
“Confidential Information” (as defined below) to the other Party (the “Receiving
Party”). For purposes of this Cross License, “Confidential Information” means
 proprietary or confidential information (whether owned by the Disclosing Party
or a third party to whom the Disclosing Party owes a non-disclosure obligation)
regarding the Disclosing Party’s business or technology that is disclosed to the
Receiving Party and is marked as confidential at the time of disclosure to the
Receiving Party, or if disclosed in oral form, is identified as confidential at
the time of oral disclosure and reduced in writing or other tangible (including
electronic) form including a prominent confidentiality notice and delivered to
the Receiving Party within thirty (30) days of disclosure. “Confidential
Information” shall not include the Cross License, the terms and conditions
thereof and the transactions contemplated hereby and thereby (which information
shall be governed by Section 6.6 of this Cross License) and information that the
Receiving Party can demonstrate:


(i)      was known to the Receiving Party free of any obligation of confidence
at the time of the disclosure by the Disclosing Party;


(ii)      has become publicly known through no wrongful act of the Receiving
Party;


(iii)      has rightfully been received by the Receiving Party from a third
party;


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

19

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(iv)      was communicated by the Disclosing Party to an unaffiliated third
party free of any obligation of confidence; or


(v)       has been independently developed by the Receiving Party without use or
reference to any Confidential Information of the Disclosing Party.
 
(b) The Receiving Party agrees (x) not to use any such Confidential Information
other than as permitted under this Cross License (y) not to disclose any such
Confidential Information, except (1) to its employees who are reasonably
required to have the Confidential Information in connection herewith or with any
of the other Transaction Documents, (2) to its agents, representatives,
attorneys and other advisers that have a need to know such Confidential
Information, (3) pursuant to, and to the extent of, a request or order by a
Governmental Authority, or (4) or to the extent such disclosure is reasonably
necessary in filing or prosecuting patent, copyright and trademark applications,
prosecuting or defending litigation, complying with applicable governmental
regulations, obtaining regulatory approvals, marketing Products, or otherwise
required by law; provided, however, that if a Receiving Party is required by law
or regulation to make any such disclosure of a Disclosing Party’s Confidential
Information it will give reasonable advance notice to the Disclosing Party of
such disclosure requirement and, except to the extent inappropriate in the case
of patent applications, will use its reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed. The
Receiving Party agrees to take all reasonable measures to protect the secrecy
and confidentiality of, and avoid disclosure or unauthorized use of, the
Disclosing Party’s Confidential Information.
 
(c) Each Party acknowledges and agrees that (i) its obligations under this
Section 6.5 are necessary and reasonable to protect the other Party and its
business, and (ii) any violation of these provisions could cause irreparable
injury to the other Party for which money damages would be inadequate, and
(iii) as a result the other Party shall be entitled to obtain injunctive relief
against the threatened or pending breach of the provisions of this Section 6.5
without the necessity of proving actual damages. The Parties agree that the
remedies set forth in this Section 6.5 are in addition to and in no way preclude
any other remedies or actions that may be available at law or under this Cross
License.
 
6.6 Confidentiality of Cross License; Publicity.
 
(a) Each Party agrees that the existence of the Cross License, the terms and
conditions thereof and the transactions contemplated hereby and thereby shall be
treated as confidential information and that no reference thereto shall be made
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed) except (a) as required by Applicable Law
including, without limitation, by the SEC and the rules and regulations of any
applicable securities exchange or automated quotation system, or to the extent
such disclosure is reasonably necessary in prosecuting or defending litigation;
provided, however, that if a Party is required by law or regulation to make any
such disclosure of such information it will give reasonable advance notice to
the other Party of such disclosure requirement and will use its reasonable
efforts to secure confidential treatment of such information required to be
disclosed, (b) to such Party’s accountants, attorneys and other professional
advisers, banks, existing or potential financing sources, including to potential
investors, provided that such Persons undertake in writing (or are otherwise
bound by rules of professional conduct) to keep such information strictly
confidential, (c) in connection with the enforcement of this Cross License,
(d) in connection with an actual or proposed Acquisition or Asset Transfer of a
Party or the acquisition or proposed acquisition of stock or assets by a Party
of any third party or the merger with or into any third party whether or not
such transaction constitutes an Acquisition, provided that such Persons
undertake in writing to keep such information strictly confidential (e) to a
potential transferee of all or part of such Party’s Securities in a Transfer
made in accordance with this Cross License, provided that such transferee
undertakes in writing to keep such information strictly confidential, or (f)
pursuant to a press release approved by the other Party.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

20

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
(b) The Parties will consult with each other, in advance, with regard to the
terms of all proposed press releases, public announcements and other public
statements with respect to the transactions contemplated hereby. Any Party
intending to disclose the terms of this Cross License shall provide the
nondisclosing Party an opportunity to review and comment on the intended
disclosure in reasonably sufficient time (such time period to depend on the
urgency of the intended disclosure) prior to public release, and shall provide
the other Party with a written copy thereof, in order to allow such other Party
to comment upon such disclosure; provided however, such notice and opportunity
to review shall not be required for a disclosure which is substantially in a
form previously approved where the underlying facts disclosed in that previously
approved disclosure are still true, and where the circumstances surrounding the
disclosure have not changed.
 
(c) With respect to complying with the disclosure requirements of the SEC or any
securities exchange or automated quotation system in connection with any
required filing of this Cross License, the filing Party shall seek confidential
treatment of this Cross License from the SEC or securities exchange or automated
quotation system and shall provide the other Party with at least forty-eight
(48) hours to review and comment on any such proposed filing. The filing Party
shall use reasonable efforts to incorporate the non-filing Party’s comments to
such confidential treatment request.



 
7.
WARRANTIES; DISCLAIMERS.



7.1 No Warranty. Nothing contained in this Cross License shall be construed as:


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

21

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(a) a warranty or representation by either Party as to the validity,
enforceability or scope of any Hansen Patents or ISI Patents;


(b) an agreement by either Party to bring or prosecute actions or suits against
third parties for infringement, or conferring any right to the other Party to
bring or prosecute actions or suits against third parties for infringement. It
is specifically agreed between the Parties that the existence of such alleged
infringement by any third party, if any, shall not be a ground for the refusal
to make or a ground for the request for the reduction of the payments to be made
by Hansen under this Cross License;


(c) conferring any right to either Party to use in advertising, publicity, or
otherwise, any trademark, trade name or names of the other Party, or any
contraction, abbreviation or simulation thereof;


(d) conferring on either Party, by implication, estoppel or otherwise, any
licenses or other rights under any patent, copyright, trade secrets or
trademarks of the other Party, except the licenses and rights expressly granted
hereunder;


(e) an obligation of a Party to furnish to the other Party any technical
information or know-how, including ISI Know-How or Hansen Know-How;


(f) a warranty or representation that the exercise of any of the rights granted
under this Cross License will be free from infringement of or will not violate
any intellectual property rights or other proprietary rights of any third party;
or


(g) an obligation on either Party to prosecute, maintain or obtain any patents
or utility models or applications therefor.


7.2 WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 7.3, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO, AND
HEREBY EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES AS TO, THE PATENTS OR KNOW-HOW
SUCH PARTY LICENSES TO THE OTHER PARTY UNDER THIS CROSS LICENSE OR ANY OTHER
SUBJECT MATTER OF THIS CROSS LICENSE. BOTH PARTIES SPECIFICALLY DISCLAIM ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO THE ISI PATENTS, THE HANSEN PATENTS OR ANY OTHER
SUBJECT MATTER OF THIS CROSS LICENSE.


7.3 Limited Warranties.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

22

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


(a) Each Party represents and warrants to the other Party that: (i) it is duly
organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Cross License and to carry out the provisions hereof; (ii) it
is duly authorized to execute and deliver this Cross License and to perform its
obligations hereunder, and the person or persons executing this Cross License on
its behalf has been duly authorized to do so by all requisite corporate or
partnership action; and (iii) this Cross License is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a Party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.


(b) Hansen represents and warrants to ISI that: (i) Hansen has disclosed in
writing to ISI each patent or patent application (identifying the patent numbers
or application serial numbers and countries of prosecution) that is licensed to
Hansen by a third party, and the specific terms of any and all payment amounts
that Hansen would be obligated pay to such third party licensor if Hansen
sublicensed such patent or patent application to ISI as a Hansen Patent under
this Cross License; (ii) Hansen has disclosed in writing to ISI each patent or
patent application (identifying the patent numbers or application serial numbers
and countries of prosecution) that is licensed to Hansen by a third party and
for which Hansen does not have the right to grant ISI sublicenses under the
terms of this Cross License.


(c) ISI represents and warrants to Hansen that: (i) ISI has disclosed in writing
to Hansen each patent or patent application (identifying the patent numbers or
application serial numbers and countries of prosecution) that is licensed to ISI
by a third party, and the specific terms of any and all payment amounts that ISI
would be obligated pay to such third party licensor if ISI sublicensed such
patent or patent application to Hansen as an ISI Patent under this Cross
License; (ii) ISI has disclosed in writing to Hansen each patent or patent
application (identifying the patent numbers or application serial numbers and
countries of prosecution) that is licensed to ISI by a third party and for which
ISI does not have the right to grant Hansen sublicenses under the terms of this
Cross License.



 
8.
LIMITATION OF LIABILITY



NOTWITHSTANDING ANYTHING ELSE IN THIS CROSS LICENSE OR OTHERWISE, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER PERSON OR ENTITY WITH RESPECT
TO ANY SUBJECT MATTER OF THIS CROSS LICENSE, UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY (A) INCIDENTAL,
SPECIAL, PUNITIVE (OTHER THAN STATUTORY DAMAGES AVAILABLE FOR WILLFUL
INFRINGEMENT) CONSEQUENTIAL OR INDIRECT DAMAGES, (B) DAMAGES RESULTING FROM LOSS
OF SALE, BUSINESS, PROFITS OR GOODWILL, (C) COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR TECHNOLOGY, EVEN IF THE REMEDIES PROVIDED FOR IN THIS CROSS LICENSE
FAIL OF THEIR ESSENTIAL PURPOSE AND EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OR PROBABILITY OF SUCH DAMAGES.


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

23

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED



 
9.
MISCELLANEOUS



9.1 Assignment. This Cross License and the rights and obligations hereunder may
not be transferred or assigned by either party without the prior written consent
of the other party; provided that, either party may, without the other party’s
prior written consent, assign or transfer this Cross License and its rights and
obligations hereunder in connection with an Acquisition or Asset Transfer.
Subject to the foregoing, this Cross License shall be binding on, inure to the
benefit of, and be enforceable by the Parties and their respective heirs,
successors and permitted assigns.


9.2 Amendment and Waiver. Except as otherwise expressly provided herein, any
provision of this Cross License may be amended and the observance of any
provision of this Cross License may be waived (either generally or in any
particular instance and either retroactively or prospectively) only with the
written consent of the parties. The failure of either party to enforce its
rights under this Cross License at any time for any period shall not be
construed as a waiver of rights.


9.3 Governing Law and Legal Actions. This Cross License shall be governed by and
construed under the laws of California without regard to the conflicts of law
provisions thereof. The state and federal courts of the Northern District of
California shall have exclusive jurisdiction for disputes related to this Cross
License, except as provided in Section 5.7, and the parties hereby consent to
the personal jurisdiction of the court.


9.4 Headings. Headings and captions are for convenience only and are not to be
used in the interpretation of this Cross License.


9.5 Notices. Any notice or other communication required or permitted to be made
or given to either party under this Cross License shall be deemed sufficiently
made or given on the date of delivery if delivered in person or by overnight
commercial courier service with tracking capabilities with costs prepaid, or
five (5) days after the date of mailing if sent by certified first class mail,
return receipt requested and postage prepaid, to the address of the parties (and
addressed to the representative) set forth below or such other address (or
representative) as may be given from time to time under the terms of this notice
provision:


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

24

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
If to ISI:
If to Hansen:
950 Kifer Road,
380 North Bernardo Avenue
Sunnyvale, California 94086
Mountain View, California 94043
Attention: General Counsel
Attention: Vice President of Intellectual
Telephone: (408) 523-2100
Property and Legal Affairs
Facsimile: (408) 523-1390
Telephone: (650) 406-5800
 
Facsimile: (650) 404-5901
   
With a copy (which shall not constitute notice) to:
With a copy (which shall not constitute notice) to:
   
Wilson Sonsini Goodrich & Rosati
Cooley Godward LLP
650 Page Mill Road
Five Palo Alto Square
Palo Alto, California 94304-1050
3000 El Camino Real
Attention: Casey McGlynn
Palo Alto, California 94306
Telephone: (650) 493-9300
Attention: Barclay Kamb
Facsimile: (650) 493-6811
Telephone: (650) 843-5000
 
Facsimile: (650) 849-7400



9.6 Severability. If any provision of this Cross License is held to be illegal
or unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Cross License shall otherwise remain in full force
and effect and enforceable.


9.7 Relationship of Parties. Each party acknowledges and agrees that the other
party is an independent contractor in the performance of each and every part of
this Cross License and is solely responsible for all of its employees,
contractors and agents and its labor costs and expenses arising in connection
therewith. The parties are not partners, joint venturers, franchiser-franchisee
or otherwise affiliated, and neither has any right or authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other party, without the prior written consent of
the other party. Without limiting the foregoing, the parties agree that this
Cross License is not intended to create a franchise within the meaning of any
applicable statute.


9.8 Counterparts. This Cross License may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. This Cross License may be executed by facsimile with
the original signatures following promptly by one of the methods of delivery or
mailing set forth in Section 9.5 above.


9.9 Entire Agreement. The terms and conditions contained in this Cross License,
the Share Transfer Agreement and Hansen Investor Rights Agreement constitute the
entire agreement between the parties and supersede all previous agreements and
understandings, whether oral or written, between the parties with respect to the
subject matter hereof.


******


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

25

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
IN WITNESS WHEREOF the parties hereto have executed this Cross License as of the
Effective Date.


INTUITIVE SURGICAL, INC.
 
HANSEN MEDICAL, INC.
         
By:
/s/ Lonnie M. Smith
 
By:
/s/ Frederic H. Moll
Title:
President and CEO
 
Title:
CEO
Date:
September 1, 2005
 
Date:
September 1, 2005



 

26

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
EXHIBIT A
Share Transfer Agreement




 

1

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
EXHIBIT B
Investors Rights Agreement
 


 

1

--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED
 
EXHIBIT C
New Product Procedure
 


1.     If a Party (the “Initiating Party”) initiates pursuant to Section 5.7 of
the Agreement the procedure under this Exhibit C as to a new product of such
Initiating Party that it plans to sell for a use outside its licensed field (the
“Subject Product”), the Parties shall then proceed under the provisions of this
Exhibit C, cooperatively and in good faith. Such Initiating Party shall first
provide a demonstration of the Subject Product to the other Party (the
“Responding Party”) and its legal representatives, under an appropriate
confidential disclosure agreement entered into by the Parties (and any such
representatives).


2.     Such Responding Party then has up to [*] business days to provide to the
Initiating Party a list of written questions regarding the construction and
operation of the Subject Product, and the Initiating Party shall provide its
answers to such questions, in confidence under the confidential disclosure
agreement, within [*] business days from its receipt of questions.


3.     Within [*] business days after timely receipt of the Initiating Party’s
answers to the written questions submitted under paragraph 2 above, or if no
answers were requested or timely received, then within [*] days after the
demonstration, the Responding Party shall either: (a) provide the Initiating
Party with written notice (a “Non-Infringement Notice”) that such Responding
Party concludes that the Subject Product would not infringe any patents owned or
controlled by such Responding Party, or any claims or any claims in any patent
applications owned or controlled by such Responding Party were such applications
to issue as patents; or (b) provide the Initiating Party with written notice (an
“Infringement Notice”) that such Responding Party believes that the Subject
Product would infringe one or more of the patents owned or controlled by such
Responding Party, or any claims or any claims in any patent applications owned
or controlled by such Responding Party were such applications to issue as
patents, which notice shall include details of such allegation and copies of the
asserted patents or patent applications and shall provide the detailed analysis
for the basis for such Party’s belief that the Subject Product infringes that
indicated patents or would infringe the indicated patent applications (if such
applications issued).


4.     If the Responding Party provides an Infringement Notice as to the Subject
Product, then the Parties shall meet promptly after such notice is received, and
the Parties shall discuss cooperatively and in good faith the infringement issue
covered by the Infringement Issue for up to [*] business days and shall amicably
and in good faith resolve the infringement issue by [*].


5.     If the Parties are unable to reach agreement after such [*] business day
period, then the Parties shall proceed under the provisions of Section 5.7(b) to
resolve the question of whether the Subject Product infringes one or more claims
of the identified patents, including addressing and resolving any defenses that
the Initiating Party may have to the assertion of infringement (such as
invalidity or unenforceability).


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.


--------------------------------------------------------------------------------

CONFIDENTIAL
CERTAIN INFORMATION HAS BEEN REDACTED
CONFIDENTIAL TREATMENT REQUESTED


7.     The arbitrators may impose monetary sanctions (payable to the Responding
Party) if the Initiating Party does not provide all relevant information
relating to the Subject Product requested by the Responding Party or the
arbitrators (including demonstrations of the product), or otherwise cooperate
fully with them. Similarly, the arbitrators may impose monetary sanctions
(payable to the Initiating Party) if the Responding Party does not provide all
relevant information relating to the subject patents requested by the Initiating
Party or the arbitrators, or otherwise cooperate fully with them. Such
arbitration shall determine whether the Subject Product would infringe the
Responding Party’s patents that are the subject of the Infringement Notice. The
arbitrators will set forth in writing their decision regarding infringement or
non-infringement of such patents by the Subject Product, including the specific
patents and claims analyzed by the arbitrators and an explanation of the bases
for such decision. Determinations made by the arbitrators are binding upon the
Parties, and cannot be appealed or litigated in federal court. Notwithstanding
the forgoing, if the arbitrators determine that the Subject Product infringes
the Responding Party’s patents and the Initiating Party does not cease the
infringement within [*] days after the arbitrators’ decision or in the future
sells the Subject Product, then the Responding Party may seek damages and other
remedies by litigation in court in accordance with Section 9.3, and to have the
court determine if the Initiating Party is selling the Subject Product in
violation of the arbitrators’ determination of infringement. The Responding
Party may submit the arbitrators’ decision in such litigation. If such
litigation results in a judgment that the Initiating Party is selling the
Subject Product in violation of the arbitrators’ determination of infringement
from which no appeal can be or is taken, then the Initiating Party will have
committed a “Material Breach,” for which the Responding Party may terminate this
Agreement within 30 days by written notice to the Initiating Party.


8.     In the case of an arbitration under paragraph 7 above, the Responding
Party shall pay all arbitration expenses for the aspects of the arbitration that
relate to the allegations of infringement, the Initiating Party shall pay all
arbitration expenses for the aspects of the arbitration that relate to any of
the Initiating Party’s asserted defenses, and each Party shall pay its own legal
expenses including deposition expenses and other discovery expenses related to
these proceedings. If the arbitration results in a determination that the
Initiating Party infringes the asserted patents, then the Responding Party shall
be entitled to reimbursement the arbitration expenses that it paid. If the
arbitration results in a determination that the Initiating Party does not
infringe the asserted patents (including because of defenses of the Initiating
Party or simply due to non-infringement), then the Initiating Party shall be
entitled to reimbursement the arbitration expenses that it paid.
 


[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.
 
-2-

--------------------------------------------------------------------------------